148 Ga. App. 715 (1979)
252 S.E.2d 213
HARTFORD ACCIDENT & INDEMNITY COMPANY et al.
v.
TROGLIN.
56839.
Court of Appeals of Georgia.
Argued November 6, 1978.
Decided January 18, 1979.
Brackett, Arnall & Stephens, H. A. Stephens, Jr., H. P. Arnall, for appellants.
Aynes & Black, William I. Aynes, Mark Black, for appellee.
QUILLIAN, Presiding Judge.
This is an appeal from a judgment of the superior court which affirmed an award of the State Board of Workers' Compensation which held that the claimant had undergone a change in condition. Held:
The evidence was sufficient to support a finding by the board that the claimant's total disability was the result of his original injury and therefore he had undergone a change in condition.
The claimant had changed employers after his injury and the employer for whom he was working at the time of his injury contends that the date he had to cease work was a "new injury" and therefore the liability for the workers' compensation benefits should rest on the employer with whom the claimant was working at the time he was forced to discontinue his employment. He cites as authority for this contention Liberty Mut. Ins. Co. v. White, 139 Ga. App. 85 (227 SE2d 886). In the White case the claimant was injured and continued to work subsequent thereto until as a result of her injury her condition grew worse until she was no longer able to perform the duties of her employment. There had been no agreement or award of compensation prior to the date of her injury and therefore the insurance carrier that had the coverage on that date was liable for the compensation payments. In the present case, the claimant was awarded compensation for his *716 injury and returned to work subsequent thereto. His present total disability was the result of the gradual worsening of his condition due to the normal wear and tear of performing the normal duties of his employment and was therefore a change in condition. Central State Hospital v. James, 147 Ga. App. 308 (248 SE2d 678).
Judgment affirmed. Webb, J., concurs. McMurray, J., concurs in the judgment only.